Citation Nr: 0707848	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  


FINDING OF FACT

The evidence does not show that the veteran's hepatitis 
symptomatology includes daily fatigue, malaise, and anorexia, 
requiring dietary restriction or continuous medication or; 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 month 
period.  The evidence does not show that the veteran has 
minimal liver damage such that dietary restriction or other 
therapeutic measures are necessitated.  


CONCLUSION OF LAW

The criteria for a higher rating for infectious hepatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code (DC) 7345 
(2001 and 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected infectious hepatitis, currently 
evaluated as 10 percent disabling under DC 7345, chronic 
liver disease without cirrhosis.  38 C.F.R. § 4.114.  

During the pendency of the veteran's appeal VA revised the 
schedular criteria by which certain gastrointestinal 
disabilities are rated.  See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001).  Prior to July 2, 2001, a 10 
percent evaluation was warranted under DC 7345 when the 
disease was productive of demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, DC 7345 (2001).  

Under the amended criteria, a 10 percent evaluation is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least once week, but less than two weeks, during the past 12 
month period.  

The next higher evaluation, 20 percent, is warranted when 
there is daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 month period.  38 C.F.R. § 4.114, 
DC 7345 (2006).  

The veteran underwent a VA liver, gallbladder, and pancreas 
examination in August 2006.  He reported developing hepatitis 
after picking up dead animals in service.  He reported 
receiving treatment in Japan for over a month in service and 
denied any further hospitalization or treatment for 
hepatitis.  The veteran reported occasional right upper 
quadrant pain.  He denied jaundice and incapacitating 
episodes after his initial infection.  

Upon examination, the veteran's abdomen was nontender and he 
had no visceromegaly.  There was no evidence of portal 
hypertension or signs of liver disease and malnutrition.  The 
examiner found evidence of hepatitis A and B, with 
immunological response and antibodies against the infections.  
The examiner found no evidence of chronicity or disease 
activity.  The veteran was diagnosed with hepatitis residuals 
without complications, providing highly probative evidence 
against this claim.  

In June 2000, the veteran underwent a VA liver, gallbladder, 
and pancreas examination.  He reported that his initial in-
service infection symptoms were dark urine, icterus, nausea, 
vomiting, and abdominal discomfort.  He reported that in 
approximately 1985, his symptoms reoccurred.  They consisted 
of dark urine, anorexia, and yellow eye coloration.  The 
veteran reported that this was his only episode aside from 
his original infection.  The veteran reported taking vitamin 
B12 for his pernicious anemia, but that it also helped his 
hepatitis symptoms.  The veteran had no recent episodes of 
vomiting, hematemesis, or melena.  He reported recent 
episodes of hematochezia, which the examiner interpreted as 
due to his hemorrhoids, not hepatitis.  The veteran 
complained of frequent fatigue and depression.  

Upon examination, there was no evidence of chronic liver 
disease, no icterus, telangiectasia, or palmar erythema.  He 
reported a consistent weight of approximately 210 pounds plus 
or minus 10 pounds for many years.  He had no history of 
malnutrition.  He had no hepatomegaly.  The veteran was 
diagnosed with status post hepatitis A, B, and C, with 
minimal liver function abnormality, providing more evidence 
against this claim.  

The Board finds that the examinations provide highly 
probative evidence against the veteran's claim.  
Additionally,  there is no evidence of record that the 
veteran has been continuously medicated or restricts his diet 
in response to his symptoms.  This provides more negative 
evidence against the veteran's claim. 

The veteran's hepatitis does not meet the criteria for a 
higher evaluation under the previous or amended criteria 
because, as stated above, there is no evidence that he 
restricts his diet or is continually medicated.  Furthermore, 
there is no evidence of minimal liver damage, daily fatigue, 
malaise, or anorexia.  The veteran has not had an 
incapacitating episode since his initial infection, over 50 
years ago.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's hepatitis does 
not more closely approximate a 20 percent rating under the 
amended criteria or a 30 percent rating under the previous 
criteria.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for infectious hepatitis.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued prior to 
the enactment of the VCAA.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, any defect in timing of the VCAA notice results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); 38 C.F.R. § 20.1102 (2006) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

The April 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, the August 2004 VCAA letter did make the specific 
request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
earlier VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the May 2006 and December 2003 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

An increased disability evaluation for infectious hepatitis 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


